Name: 92/44/EEC: Council Decision of 19 December 1991 on the conclusion of a Protocol on financial and technical cooperation between the European Economic Community and the Republic of Tunisia
 Type: Decision
 Subject Matter: cooperation policy;  Africa;  international affairs
 Date Published: 1992-01-25

 Avis juridique important|31992D004492/44/EEC: Council Decision of 19 December 1991 on the conclusion of a Protocol on financial and technical cooperation between the European Economic Community and the Republic of Tunisia Official Journal L 018 , 25/01/1992 P. 0034 - 0034COUNCIL DECISION of 19 December 1991 on the conclusion of a Protocol on financial and technical cooperation between the European Economic Community and the Republic of Tunisia (92/44/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the recommendation from the Commission, Having regard to the assent of the European Parliament (1), Whereas the Protocol on financial and technical cooperation between the European Economic Community and the Republic of Tunisia should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Protocol on financial and technical cooperation between the European Economic Community and the Republic of Tunisia is hereby approved on behalf of the Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 22 (1) of the Protocol (2). Article 3 This Decision shall take effect on the day following that of its publication in the Official Journal of the European Communities. Done at Brussels, 19 December 1991. For the Council The President P. DANKERT (1) OJ No C 13, 20. 1. 1992. (2) See page 39 of this Official Journal.